Lundberg Stratton, J.,
dissenting. I dissent from the majority’s imposition of an indefinite suspension.
We usually reserve the sanction of indefinite suspension for a pattern of alleged neglect or behavior that harms several clients. Here, we have only one victim of neglect and a reimbursement check that was somehow lost in the system with no blame laid on respondent for that loss. Furthermore, the check was replaced once it was determined that the check had been lost. These actions clearly do not demonstrate a pattern of neglect. Respondent’s real transgression is faffing to cooperate in the disciplinary action.
When we compare these facts to the many egregious cases before us for which we give an indefinite suspension, they fall short of the conduct we often see. I do not mean to minimize respondent’s actions or her commingling of funds, but I do *419not believe that this isolated incident justifies the harsh response of indefinite suspension.
Matthew P. Moriarty, Richard Scislowski and Kenneth A. Bravo, for relator.
I would instead suspend respondent from the practice of law for one year with six months stayed on the condition that respondent set up a proper trust account if she does not already have one and that she have no further violations.
Therefore, I respectfully dissent.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.